Citation Nr: 0817834	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-21 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment in 
improved pension benefits in the original calculated amount 
of $3,848.50, to include the question of whether an appeal 
has been timely perfected.

2.  Entitlement to waiver of recovery of an overpayment in 
improved pension benefits in the original calculated amount 
of $3,926.00, to include the question of whether an appeal 
has been timely perfected.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 2005 and July 2005 decisions by the Philadelphia 
Committee on Waivers and Compromises (COWC) in which the COWC 
denied the veteran's requests for waivers of overpayments in 
the original amounts of $3,848.50 and $3,926.00, 
respectively, as well as determined that the veteran was at 
fault in the creation of these debts due to his failure to 
report state pension income.

For the reasons expressed below, the Board has 
recharacterized the matters on appeal as reflected on the 
title page, and is remanding these matters to the ROIC via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action, on his part, is 
required.

As a final preliminary matter, the Board notes that a copy of 
the COWC's June 2006 denial of the veteran's request for a 
waiver of recovery of an overpayment in improved pension 
benefits in the original calculated amount of $14,670.00 was 
not sent to the veteran's representative, pursuant to 
38 C.F.R. § 3.103(b).  This matter is referred to the RO for 
appropriate action.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the appeal is warranted.

In a February 2000 rating action, the RO in Buffalo, New York 
RO (Buffalo RO) awarded the veteran improved pension 
benefits.  Preliminary review of the evidentiary record in 
this case indicates that the overpayments at issue resulted 
from retroactive adjustments to the veteran's pension award 
due to receipt of unreported Florida State pension 
(retirement) income.

In a November 2003 letter, the Philadelphia ROIC notified the 
veteran that, based on unreported income received from the 
State of Florida in 2000, the RO proposed to reduce his VA 
pension and that such adjustment would result in an 
overpayment of benefits.  In a January 2004 rating action, 
the ROIC implemented the reduction proposed in the November 
2003 letter, reducing his benefits effective February 1, 
2000.  This action resulted in an overpayment of $3,848.50 of 
which the VA Debt Management Center (DMC) informed the 
veteran on January 22, 2004, according to VAF 4-661a(389).

In April 2004, the veteran submitted a financial status 
report (FSR), along with a request for a waiver of the 
overpayment, claiming financial hardship.

In March 2005, the COWC denied the veteran's first waiver 
request, finding that the veteran was at fault in the 
creation of the debt due to his failure to report his Florida 
State pension income and that this constituted bad faith on 
his part and precluded waiver of recovery.  The COWC also 
noted that the veteran's outstanding balance was $638.50.  
Subsequently, in June 2006, the ROIC issued a statement of 
the case (SOC) with regard to denial of a waiver of 
overpayment of $3,848.50 for 2000.  The following month, the 
ROIC received a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals).

Similarly, in a January 2005 letter, the Philadelphia ROIC 
notified the veteran that, based on unreported income 
received from the State of Florida in 2001, the ROIC proposed 
to reduce his VA pension and that such adjustment would 
result in an overpayment of benefits.  In an April 2005 
rating action, the ROIC implemented the reduction proposed in 
the January 2005 letter, reducing his benefits effective 
February 1, 2001.  This action resulted in an overpayment of 
$3,926 of which the VA DMC informed the veteran on May 8, 
2005, according to a VAF 4-661a(389).  

In June 2005, the veteran submitted an improved pension 
eligibility verification report (EVR), which it appears that 
the ROIC may have construed as a request for a waiver of the 
overpayment.

In July 2005, the COWC denied the veteran's second waiver 
request, finding that the veteran again was at fault in the 
creation of the debt due to his failure to report his Florida 
State pension income and that this constituted bad faith on 
his part and precluded waiver of recovery.  

In August 2005, the DMC received the veteran's notice of 
disagreement (NOD) with regard to the July 2005 denial of a 
waiver of the $3,926 overpayment for unreported income 
received in 2001.  In June 2006, the RO issued an SOC with 
regard to the overpayment of $3,926 for 2001.  It does not 
appear that the veteran perfected a timely appeal to this 
issue.

Initially, the Board notes that review of the evidentiary 
record indicates that some or all of the assessed 
indebtedness in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.  The veteran does not dispute the 
validity of the debt, but contends that payment would 
constitute an extreme hardship.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

Here, the Board notes that none of the proposed or final 
rating actions, COWC denials, SOCs, or notification letters 
associated with the record reflect that copies of these 
documents were ever sent to the veteran's representative, the 
New York State Division of Veterans' Affairs, pursuant to 
38 C.F.R. §§ 3.103(b) and 19.30.  This must be done on remand 
as it affects the finality of the COWC's decisions.

In addition, the Board notes that a number of documents 
pertinent to the appeal are not included in the claims file, 
although they were apparently of record at the time of the 
issuance of the SOCs in June 2006.  These include the DMC's 
letters dated January 22, 2004 and May 8, 2005, notifying of 
the veteran of the amount of each overpayment and his 
appellate rights; the veteran's June 2005 request for a 
waiver of the overpayment of $3,926; the July 11, 2005 letter 
notifying the veteran of the denial of his request for a 
waiver of the $3,926 overpayment for 2001; and the veteran's 
NOD with regard to the March 2005 denial of a waiver of 
overpayment of $3,848.50 for 2000 supposedly received in 
August 2005.  The Board acknowledges that, in the substantive 
appeal received in July 2006, the veteran specifically 
appealed the denial of a waiver of recovery of an overpayment 
in the amount of $3,848.50.  However, it is unclear (1) 
whether the veteran actually filed a timely NOD with regard 
to the March 2005 COWC denial of his waiver request for 
$3,848.50 and (2) whether his VA Form 9 received in July 2006 
was also meant to apply to the July COWC 2005 denial of his 
waiver request for $3,926, as both SOCs were issued within 
five days of each other, on June 14 and 19, 2006.  This is 
particularly so here, where pertinent documents are missing 
from the claims file and where the veteran's representative 
did not receive copies of the COWC's denials or of the SOCs, 
and raises the question of whether a timely appeal was 
perfected as to the denial of each of the waivers in issue 
and whether the July 2005 COWC denial is final.  

In this regard, the Board notes that the statute provides 
that the Board shall not entertain an application for review 
on appeal unless it conforms to the law.  See 38 U.S.C.A. § 
7108 (West 2002).  Pursuant to applicable law and regulation, 
an appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2007).

A substantive appeal perfects the appeal to the Board and 
frames the issues to be considered.  See Myers v. Derwinski, 
1 Vet. App. 127, 129 (1991).  A substantive appeal consists 
of a properly completed VA Form 9 (Appeal to Board of 
Veterans' Appeals) or other correspondence containing the 
necessary information.  The substantive appeal must also 
indicate what issues are being perfected.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  See 38 C.F.R. § 
20.202 (2007).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2007).  Where a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

The ROIC has neither addressed the question of whether timely 
appeals have been filed, to include whether the veteran filed 
an NOD with regard to the March 2005 COWC denial and 
perfected an appeal to the July 2005 COWC denial, nor has the 
veteran and/or his representative been furnished the 
pertinent legal authority governing the question or afforded 
the opportunity to respond.  Accordingly, to avoid any 
prejudice to the veteran, after associating with the claims 
file all outstanding records notes above, the ROIC should 
address the jurisdictional question with respect to each 
claim, in the first instance.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  If the ROIC finds that an appeal has 
not been timely perfected with regard to the denial of either 
overpayment ($3,848.50 or $3,926), then it must furnish to 
the veteran and his representative an appropriate 
supplemental SOC (SSOC) that includes citation to and 
discussion of all pertinent legal authority governing this 
jurisdictional matter, and afford him and his representative 
the appropriate time period for response before the claims 
file is returned to the Board for further appellate 
consideration.

If, and only if, the RO determines that the veteran has 
perfected a timely substantive appeal should the RO undertake 
further action on the veteran's request(s) for a waiver(s) of 
recovery of overpayment(s).

Accordingly, these matters are hereby REMANDED to the ROIC, 
via the AMC, for the following action:

1.  The ROIC should locate and associate 
with the claims file the DMC's letters 
dated January 22, 2004 and May 8, 2005, 
notifying the veteran of the amount of 
each overpayment and his appellate 
rights; the veteran's June 2005 request 
for a waiver of the overpayment of 
$3,926; the July 11, 2005 letter 
notifying the veteran of the denial of 
his request for a waiver of the $3,926 
overpayment for 2001; and the veteran's 
NOD with regard to the March 2005 COWC 
denial of a waiver of overpayment of 
$3,848.50 for 2000 supposedly received in 
August 2005.  

If copies of the DMC's letters cannot be 
obtained, the ROIC should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from the DMC 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver, and when and where it 
was sent and whether it was returned as 
undeliverable; and (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
reflects the date of dispatch of the 
DMC's initial notice to the veteran with 
a statement that explains the details of 
the screen and a copy of the type of form 
letter sent to the veteran.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).  All 
records and/or responses received should 
be associated with the claims file.

2.  The ROIC should address the question 
of whether a timely appeal has been 
perfected with respect to the denial of: 
(1) a waiver of overpayment in improved 
pension benefits in the original 
calculated amount of $3,848.50; and (2) a 
waiver of recovery of an overpayment in 
improved pension benefits in the original 
calculated amount of $3,926.00.  

3.  If and only if the ROIC's 
determination on the question of whether 
an appeal has been timely perfected is 
favorable to the veteran should the ROIC 
obtain an up-to-date financial status 
report from the veteran and associate it 
with the claims file.

4.  If a timely appeal has been 
perfected, after completing the requested 
actions and any additional development 
deemed warranted, the ROIC (COWC) should 
readjudicate the veteran's claim(s) of 
entitlement to a waiver(s) of recovery of 
overpayment(s) of improved pension 
benefits, in light of all pertinent 
evidence and legal authority.

5.  If the ROIC's determination on any 
jurisdictional question or benefit sought 
on appeal is adverse to the veteran, the 
ROIC must furnish to him and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all legal authority considered (to 
include that governing the question of 
whether an appeal has been timely 
perfected) along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

6.  To help avoid future remand, the ROIC 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



